Per Curiam.

It appears that this building, which was vacant, was completely altered and made from a nonhousing unit into a housing unit, and a certificate of occupancy dated May 14, 1948, certifying that the altered building conformed substantially to the approved plans and specifications, was issued by the Department of Housing and Buildings of the City of New York. The subject housing accommodation having been created by a change from a nonhousing to a housing use on or after February 1, 1947, it became decontrolled both under the Federal act and under subdivision 4 of section 9 of the State Rent and Eviction Regulations of the Temporary State Housing Rent Commission. A judgment of a court or of an administrative body may be collaterally attacked where lack of jurisdiction is apparent upon the record. The record before us discloses that on February 1,1949 the Office of Housing Expediter advised the defendant landlord that “ the entire house was decontrolled ”. In tlie circumstances the premises were beyond the jurisdiction of the State Rent Commission to make any order concerning them. The tenant’s apartment not being subject to rent control, his statutory action.to. recover treble damages must fail. Therefore, the order of the Rent Commission fixing rental at $41 per *640month is invalid and ineffective. The order should' he reversed, with $10 costs, and motion granted.
Concur — Hofstadtbb, J. _P., Aurelio and-TiLZER, JJ,
Order reversed, etc.